SULLIVAN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Damm brought an action against Helwick for an assault by one Burns, Who was superintendent of a building in Cleveland, which was owned by Helwick, the defendant. For a long time prior to the day of the assault there had been a" unfriendly feeling between Damm and Helwick. Damjm went to see Helwick and during the course of a conversation Damm also had an altercation with Burns.
Later in the day Damm came back to Burns’s /office and Burns struck him in the face. When going out of the building Damm met Helwick and the former claims that Helwick admitted that he had instructed Burns to assault him. ■ Damm also elaimled that in the first quarrel Helwick had ordered Burns to throw him out of the building. These charges were denied by Helwick. The jury returned a verdict for $2,500 in the Municipal Court, whereupon error was prosecuted. In reversing- the judgment, the Court of Appeals held:
1. That the verdict of the jury was excessive, as no permanent injury was sustained by Damm.